     Case 2:20-cv-01053-KJM-KJN Document 28 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Rocklin Unified School District,                        No. 2:20-cv-01053-KJM-KJN
12                              Plaintiff,                   ORDER
13           v.
14
     J.H., by and through his guardians ad litem
15   Claire Cordell and Jason Henkhaus,

16                              Defendants.

17

18          The court is set to hear oral argument in this administrative appeal on April 16, 2021. In

19   preparation plaintiff, Rocklin Unified School District, submitted a complete copy of the
20   administrative record, ECF No. 23, and an excerpted copy, ECF No. 21. The excerpt includes

21   fifty-nine exhibits, all of which originate from the administrative record. However, the excerpt

22   versions include non-sequential pages from the original record with page numbers unique to the

23   excerpted record. For example, page one of the excerpted record corresponds to page ninety-nine

24   of the administrative record. The original page numbers, those from the administrative record,

25   are not visible to the court on the excerpted pages. Plaintiff relies exclusively on the excerpted

26   pages in their record citations, while the opposition briefing appears to cite to both records.

27          Upon its own motion, the court orders Rocklin to file an amended excerpted record with

28   the corresponding administrative record page numbers added in a manner that is clearly visible to

                                                      1
    Case 2:20-cv-01053-KJM-KJN Document 28 Filed 04/09/21 Page 2 of 2


1   the court; the new page numbers must be added to each page of the excerpted record. Plaintiff

2   shall file the amended excerpted record by noon on Wednesday, April 14, 2021.

3          SO ORDERED.

4   DATED: April 8, 2021.
5
6

7




                                                  2
